EXAMINER’S AMENDENT


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Stephanie Amoroso on March 4, 2021.


4.	The Claims have been amended as follows:
       (Currently Amended)  A process for producing L-fucose in free form using a recombinant host microorganism, the process comprising:
A[[.]])        obtaining a microorganism comprising GDP-L-fucose, wherein the microorganism comprises a recombinant nucleic acid sequence encoding a 1,2-fucosyltransferase that catalyzes the hydrolysis of the GDP-L-fucose to release the L-fucose from the GDP-L-fucose to produce free L-fucose in the absence of an acceptor molecule, wherein the 1,2-fucosyltransferase is an alpha-1, 2-fucosyltransferase encoded by a wbgL gene from Escherichia coli set forth in SEQ ID NO: 3 or a 1,2-fucosyltransferase encoded by a futC gene from Helicobacter pylori set forth in SEQ ID NO: 4, or a gene encoding a 1,2-fucosyltransferase having at least 90% amino acid identity to the 1,2-fucosyltransferase encoded by the wbgL gene set forth in SEQ ID NO: 3 or the futC gene set forth in SEQ ID NO: 4; 
B[[.]])        cultivating the recombinant microorganism in a medium suitable for growing the microorganism, and
C[[.]])        recovering the free L-fucose from the medium, 
wherein the microorganism is unable to metabolize the free L-fucose, and
wherein the microorganism is Escherichia coli or a Saccharomyces spp. 

15.       (Currently Amended) An Escherichia coli comprising a recombinant nucleic acid sequence encoding an enzyme that catalyzes the hydrolysis of GDP-L-fucose to release L-fucose from the GDP-L-fucose in the absence of an acceptor molecule, wherein the enzyme is a bacterial alpha-1,2-fucosyltransferase, wherein the bacterial alpha-1,2-fucosyltransferase is encoded by a wbgL gene from Escherichia coli set forth in SEQ ID NO: 3 or the futC gene from H. pylori set forth in SEQ ID NO: 4, or a gene encoding a 1,2-fucosyltransferase having at least 90% sequence identity to the 1,2-fucosyltransferase encoded by the wbgL gene set forth in SEQ ID NO: 3 or the futC geneset forth in SEQ ID NO: 4, and fukl) gene or fuculose kinase (fucK) gene.


7.    (Currently Amended) The process of claim 1, wherein the microorganism has inactivated, reduced expression, or lacks one or more genes encoding an enzyme that catabolizes L-fucose, and wherein the gene is a fucose isomerase (fukl) or a fuculose kinase (fucK).


9.    (Currently Amended) The process of claim 1, wherein at least one gene involved in encoding a protein for the biosynthesis of GDP-L-fucose is overexpressed, wherein the gene is selected from the group consisting of a gene encoding a phosphomannomutase (manB), a mannose-1-phosphate guanosyltransferase (manC), a GDP-mannose-4,6-dehydratase (gmd), and a GDP-L-fucosesynthase (wcaG), and wherein the manB, manC, gmd, and wcaG genes are from Escherichia coli.


30.    (Currently Amended) A recombinant Escherichia coli comprising a gene of SEQ ID NO: 3 or SEQ ID NO: 4 encoding a 1,2-fucosyltransferase of, and further comprising overexpression of a gene encoding a phosphomannomutase (manB), a mannose-1-phosphate guanosyltransferase (manC), a GDP-mannose-4,6- dehydratase (gmd), and a GDP-L-fucose synthase (wcaG), [[wherein the manB, manC, gmd and ]], and wherein the Escherichia coli is unable to metabolize L-fucose because of a disruption in a fucose isomerase (fukl) gene or fuculose kinase (fucK) gene.





EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion




Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652